                                                                              FILED
                                                                            IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
 ALB/JMK:JAM/MSA
 F. #2018R01064                                                        *     FEB 2 6 2019       *
                                                                        LONG ISLAND OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                 INDICTMENT

       - against-                                        er.~-   1{        1 9 0 9 1-
                                                         (T. 18, U.S.C., §§ 981(a)(l)(C),
MICHAEL COHN,                                             1512(c)(2), 1905, 2 and 3551 et~.; T.
                                                          21, U.S.C., § 853(p); T. 28, U.S.C.,
                         Defendant.                       § 246l(c))

---------------------------X
                                                                        sIANCO,J.

THE GRAND JURY CHARGES:
                                                                       LOCKE,M.J.
                                          COUNT ONE
                                      (Obstruction of Justice)

              1.      In or about and between August 2018 and February 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant MICHAEL COHN, together with others, did knowingly, intentionally and

corruptly obstruct and impede, and attempt to obstruct and impede, an official proceeding, to

wit: an investigation conducted by the United States Securities and Exchange Commission

("SEC").

              (Title 18, United States Code, Sections 1512(c)(2), 2 and 3551 et seq.)

                                       COUNT TWO
                    (Unauthorized Disclosure of Confidential Information)

              2.      On or about and between August 1, 2018 and October 12, 2018, both

dates being approximate and inclusive, ~ithin the Eastern District ofNew York and

elsewhere, the defendant MICHAEL COHN, being an employee of the SEC, did knowingly
                                                                                                    2


 and intentionally publish, divulge, disclose and make known information coming to him in

 the course of his employment and official duties, which information concerned and related to

 the processes and operations of the SEC, to wit: information regarding an investigation

 conducted by the SEC's Division of Enforcement, in a manner and to an extent not

 authorized by law.

                (Title 18, United States Code, Sections 1905 and 3551 et seg.)

              CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

                3.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged in Count One, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461 (c), which require any person convicted of such offense to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of such offense.

               4.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
,...
                                                                                                      3




       to seek forfeiture of any other property of the defendant up to the value of the forfeitable

       property described in this forfeiture allegation.

                      (Title 18, United States Code, Section 98l(a)(l)(C); Title 21, United States

       Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                        FOREPERS~



       RICHARDP.DONOGHUE
       UNITED STATES ATTORNEY
       EASTERN DISTRICT OF NEW YORK
F.#: 2018R01064
FORMDBD-34        No.
JUN. 8S

                        UNITED STATES DISTRICT COURT
                                  EASTERN District of NEW YORK

                                          CRIMINAL DIVISION

                            THE UNITED STATES OF AMERICA
                                                       vs.

                                              MICHAEL COHN,
                                                                             Defendant.
                                            INDICTMENT
                  T. 18, U.S.C., §§ 981(a)(l)(C), 1512(c)(2), 1905, 2 and 3551 et~.; T.
                              21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))



                  - - Alruebi/1. - - - - - - - - - - ~ ~ - - - - - - - - - -
                                                               ~               Foreperson

                  Filed in open court this _________________ day,

                  of ____________ A.D. 20 ____ _


                                                                                      Clerk

                  Bail,$ __________ _



                         Artie McConnell, Assistant U.S. Attorney (631) 715-7825
                        Matthew S. Amatruda, Assistant U.S. Attorney (718) 254-7012
